IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ERIC X. RAMBERT,                          :   No. 21 WAP 2020
                                          :
                   Appellant              :   Appeal from the Order of the
                                          :   Commonwealth Court entered
                                          :   August 19, 2020 at No. 308 MD
             v.                           :   2020.
                                          :
                                          :
SCOTT A. WOOLF, ACTING BOARD OF           :
PROBATION AND PAROLE SECRETARY,           :
                                          :
                   Appellee               :


                                    ORDER


PER CURIAM
     AND NOW, this 30th day of December, 2020, the Application for Summary Relief

is GRANTED. The order the Commonwealth Court is AFFIRMED.